Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 1 of 10 Page ID #:220



   1   Christine Haw (State Bar No. 289351)
       chaw@slpattorney.com
   2   Caitlin J. Scott (State Bar No. 310619)
       cscott@slpattorney.com
   3   STRATEGIC LEGAL PRACTICES
       A PROFESSIONAL CORPORATION
   4   1840 Century Park East, Suite 430
       Los Angeles, CA 90067
   5   Telephone: (310) 929-4900
       Facsimile: (310) 943-3838
   6
       Hallen David Rosner (SBN 109740)
   7   hal@rbblawgroup.com
       Rosner, Barry & Babbit, LLP
   8   10085 Carroll Canyon Rd, Ste 100
       San Diego, CA 92131
   9   Telephone: (858) 348-1005
       Facsimile: (858) 348-11150
  10
       Attorneys for Plaintiffs MARIA DE LOURDES LUNA
  11   and KAREN CANO
  12   Dean A. Olson, Esq. [SBN 126155]
  13   Lynn R. Levitan, Esq. (State Bar No. 176737)
       Michelle Droeger, Esq. (State Bar No. 151384)
  14   CLARK HILL, LLP
       1055 West Seventh Street, 24th Floor
  15   Los Angeles, CA 90017
       Telephone: (213) 891-9100
  16   Facsimile: (213) 488-1178
       Email: DOlson@clarkhill.com
  17          Llevitan@clarkhill.com
              mdroeger@clarkhill.com
  18   Attorneys for Defendant FCA US, LLC
                                   UNITED STATES DISTRICT COURT
  19
                                 CENTRAL DISTRICT OF CALIFORNIA
  20
  21   MARIA DE LOURDES LUNA and                          Case No.: 2:17-CV-08272-ODW-RAO
  22   KAREN CANO,
                                                          [Assigned to Hon. Otis D. Wright]
  23                    Plaintiffs,
               v.                                         PLAINTIFFS’ PROPOSED JOINT
  24                                                      EXHIBIT LIST
  25   FCA US, LLC, a Delaware limited
       liability company, and DOES 1 through
       10, inclusive;                        Complaint Filed: October 27, 2017
  26                                         Trial Date: April 2, 2019
  27                 Defendants.

  28
                                          PLAINTIFFS’ PROPOSED JOINT EXHIBIT LIST
       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 2 of 10 Page ID #:221



   1             The parties, Plaintiffs MARIA DE LOURDES LUNA, KAREN CANO and
   2   Defendant FCA US, LLC, by and through their attorneys of record, hereby submit
   3   the following Joint Exhibit List for the trial in the above-referenced matter.
   4   The Parties hereby reserve the right to introduce exhibits designated and/or listed and/or
   5   offered by any other party to this action, and hereby reserves the right to object to the
   6   admissibility of any exhibits designated, listed and/or offered by any other party to this
   7   action. The Parties further reserve the right to introduce exhibits for the purpose of
   8   impeachment, refreshing recollection, rebuttal or rehabilitation, and reserves the right to
   9   introduce additional exhibits upon appropriate notice to all parties. The Parties further
  10   hereby reserve the right to introduce additional exhibits as necessary, including, but not
  11   limited to any and all exhibits marked and attached to the depositions of any fact or expert
  12   witness taken in this action. The Parties further reserve the right to augment this Exhibit
  13   List following the conferencing with one another's counsel that is required pursuant to local
  14   rules.
          EX. No.                 DESCRIPTION               DATE                   DATE
  15
                                                         IDENTIFIED              ADMITTED
  16        1.             Purchase Agreement for
  17                       Subject vehicle dated
  18                       May 31, 2016 (Bates
  19                       Stamp No. De Lourdes
  20                       Luna, M. - 00041-00042)
  21
  22        2.             Release Agreement for
  23                       Subject vehicle (Bates
  24                       Stamp No. De Lourdes,
  25                       Luna, M. 00002)
  26        3.             2016 Jeep All Vehicles
  27                       Warranty Information-
  28                       GAS                       1
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 3 of 10 Page ID #:222



   1       EX. No.                DESCRIPTION                 DATE        DATE
                                                           IDENTIFIED   ADMITTED
   2
            4.             2016 Jeep Wrangler
   3
                           Owner’s Manual
   4
            5.             11-11-2016 Customer
   5                       Assistance Inquiry
   6                       Record #29431594
   7        6.             2-27-2017 Customer
   8                       Assistance Inquiry
   9                       Record #31177251
  10        7.             6-12-2017 Customer
  11                       Assistance Inquiry
  12                       Record #31790675
  13        8.             2016 JK Jeep Wrangler
  14                       Recall Inquiry by Model
  15                       Year/Body Style
  16        9.             10-29-2018 Technical
  17                       Service Bulletins
  18        10.            5-11-2016 Vehicle
  19                       Information Detail Report
  20        11.            5-26-2016 Warranty
  21                       Claim Report
  22        12.            9-26-2016 Warranty
  23                       Claim Report

  24        13.            12-20-2016 Warranty

  25                       Claim Report

  26        14.            1-12-2017 Warranty

  27                       Claim Report

  28                                                   2
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 4 of 10 Page ID #:223



   1       EX. No.                DESCRIPTION               DATE        DATE
                                                         IDENTIFIED   ADMITTED
   2
            15.            2-9-2017 Warranty Claim
   3
                           Report
   4
            16.            2-25-2017 Warranty
   5                       Claim Report
   6        17.            7-6-2018 Warranty Claim
   7                       Report
   8        18.            5-26-2016 to 7-6-2018
   9                       Warranty Claim
  10                       Summary Report
  11        19.            6-14-2017
  12                       Correspondence from
  13                       FCA to Plaintiff
  14                       regarding Eligibility
  15                       Requirements under
  16                       California Lemon Law.
  17        20.            Rydell Chrysler Dodge
  18                       Jeep Ram Repair Order
  19                       C3CP697436, dated May
  20                       27, 2016
  21        21.            Rydell Chrysler Dodge
  22                       Jeep Ram Repair Order

  23                       C3CS718990, dated

  24                       September 22, 2016

  25        22.            Rydell Chrysler Dodge
                           Jeep Ram Repair Order
  26
                           C3CS734761, dated
  27
                           December 20, 2016
  28                                                 3
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 5 of 10 Page ID #:224



   1       EX. No.                DESCRIPTION               DATE        DATE
                                                         IDENTIFIED   ADMITTED
   2
            23.            Rydell Chrysler Dodge
   3
                           Jeep Ram Repair Order
   4                       C3CS737757 dated,
   5                       January 6, 2017
   6        24.            Rydell Chrysler Dodge
   7                       Jeep Ram Repair Order
   8                       C3C5743625, dated
   9                       February 8, 2017
  10        25.            Rydell Chrysler Dodge
  11                       Jeep Ram Repair Order
  12                       C3CS746155, dated
  13                       February 22, 2017
  14        26.            Rydell Chrysler Dodge
  15                       Jeep Ram Repair Order
  16                       C3CS105402, dated June
  17                       9, 2017
  18        27.            45622 Rydell Chrysler
  19                       Dodge Jeep Ram
  20                       DealerConnect.

  21        28.            5-27-2016 New Vehicle

  22                       Preparation Inspection

  23                       and Road Test

  24        29.            5-25-2016 Battery
                           Diagnostic Station GR8-
  25
                           1220
  26
            30.            9-22-2016 Enterprise
  27
                           Rent-A Car (Receipt)
  28                                                 4
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 6 of 10 Page ID #:225



   1       EX. No.                DESCRIPTION                   DATE        DATE
                                                             IDENTIFIED   ADMITTED
   2
            31.            8-17-2015 Enterprise
   3
                           Rent-A- Car (Receipt)
   4
            32.            2-8-2017 Enterprise Rent-
   5                       A-Car (Receipt)
   6        33.            2-22-2017 Enterprise
   7                       Rent-A-Car (Receipt)
   8        34.            1-6-2017 Enterprise Rent-
   9                       A-Car (Receipt)
  10        35.            Plaintiffs’ Interrogatories
  11                       to Defendant, Set One
  12        36.            Defendant’s Responses to
  13                       Plaintiffs’ Interrogatories
  14                       to Defendant, Set One
  15        37.            Plaintiffs’ Request for
  16                       Production of Documents,
  17                       Set One
  18        38.            Defendant’s Responses to
  19                       Plaintiff’s Request for
  20                       Production of Documents,
  21                       Set One
  22        39.            Plaintiffs’ Requests for
  23                       Admissions to Defendant,

  24                       Set One

  25        40.            Defendant’s Responses to

  26                       Plaintiffs’ Requests for
                           Admissions, Set One
  27
  28                                                     5
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 7 of 10 Page ID #:226



   1       EX. No.                DESCRIPTION               DATE        DATE
                                                         IDENTIFIED   ADMITTED
   2
            41.            12-7-2018 Vehicle
   3
                           Inspection Videotapes
   4
            42.            RESERVED
   5        43.            RESERVED
   6        44.            RESERVED
   7        45.            RESERVED
   8        46.            RESERVED
   9        47.            RESERVED
  10        48.            RESERVED
  11        49.            RESERVED
  12        50.            RESERVED
  13        51.            RESERVED
  14        52.            RESERVED
  15        53.            RESERVED
  16        54.            RESERVED
  17        55.            RESERVED
  18        56.            RESERVED
  19        57.            RESERVED
  20        58.            RESERVED
  21        59.            RESERVED
  22        60.            RESERVED
  23        61.            RESERVED
  24        62.            RESERVED
  25        63.            RESERVED
  26        64.            RESERVED
  27        65.            RESERVED
  28        66.            RESERVED                  6
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 8 of 10 Page ID #:227



   1       EX. No.                DESCRIPTION               DATE        DATE
                                                         IDENTIFIED   ADMITTED
   2
            67.            RESERVED
   3
            68.            RESERVED
   4
            69.            RESERVED
   5
            70.            RESERVED
   6
            71.            RESERVED
   7        72.            RESERVED
   8        73.            RESERVED
   9        74.            RESERVED
  10        75.            RESERVED
  11        76.            RESERVED
  12        77.            RESERVED
  13        78.            RESERVED
  14        79.            RESERVED
  15        80.            RESERVED
  16        81.            RESERVED
  17        82.            RESERVED
  18        83.            RESERVED
  19        84.            RESERVED
  20        85.            RESERVED
  21        86.            RESERVED
  22        87.            RESERVED
  23        88.            RESERVED
  24        89.            RESERVED
  25        90.            RESERVED
  26        91.            RESERVED
  27        92.            RESERVED
  28        93.            RESERVED                  7
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 9 of 10 Page ID #:228



   1       EX. No.                DESCRIPTION               DATE        DATE
                                                         IDENTIFIED   ADMITTED
   2
            94.            RESERVED
   3
            95.            RESERVED
   4
            96.            RESERVED
   5
            97.            RESERVED
   6
            98.            RESERVED
   7        99.            RESERVED
   8        100.           FCA US LLC CDSP –
   9                       Customer Claim Form
  10        101.           California Dispute
  11                       Settlement Program
  12                       (CDSP)
  13        102.           CDSP Hearing Process
  14                       Rules
  15        103.           CDSP FCA USA LLC
  16        104.           Plaintiffs’ Depositions
  17                       and Exhibits
            105.           Michael McDowell
  18                       Deposition and
  19                       Exhibits
  20        106.           Richard Schmidt
                           Deposition and
  21                       Exhibits
  22        107.           Insurance of the
  23                       Modern World,
                           Estimate of Record,
  24                       Date of Loss 7-24-
  25                       2017
            108.
  26
            109.
  27
            110.
  28                                                 8
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
Case 2:17-cv-08272-ODW-RAO Document 42 Filed 02/27/19 Page 10 of 10 Page ID #:229



   1       EX. No.                DESCRIPTION                    DATE                 DATE
                                                              IDENTIFIED            ADMITTED
   2
            111.
   3
            112.
   4
            113.
   5
            114.
   6
            115.
   7        116.
   8        117.
   9        118.
  10
  11
       Dated: February 27, 2019                          Strategic Legal Practices, APC
  12
  13                                                 By: /s/ Christine J. Haw
                                                        Christine J. Haw
  14                                                    Caitlin Scott
                                                        Attorneys for Plaintiffs Maria De Lourdes
  15                                                    Luna and Karen Cano
  16                                                     Registered participant of ECF
  17
  18                                                     Clark Hill, LLP
  19
                                                     By: /s/ Michelle Droeger
  20                                                    Lynn R. Levitan
                                                        Michelle Droeger
  21                                                    Attorneys for Defendant FCA US, LLC
  22                                                     Registered participant of ECF
  23
  24
  25
  26
  27
  28                                                      9
         JOINT EXHIBIT LIST

       ClarkHill\33014\323082\221220788.v1-2/26/19
       ClarkHill\33014\323082\221227898.v1-2/27/19
